NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 7 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACOB CHRISTIAN MULLAN,                         No.    17-16052

                Petitioner-Appellant,           D.C. No. 3:15-cv-01003-JD

 v.                                             MEMORANDUM*

ERIC ARNOLD,

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted October 24, 2019**
                             San Francisco, California

Before: WALLACE and BRESS, Circuit Judges, and LASNIK,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      We write primarily for the parties who are familiar with the facts. Appellant

Jacob Christian Mullan (“Mullan”) was convicted in California state court of

forcible rape while acting in concert. The jury made findings to support imposition

of the “gang enhancement” under California Penal Code

§ 186.22(b)(1), which allowed the state court to enhance Mullan’s sentence by 10

years. He was sentenced to an aggregate term of 16 years in prison.

      Mullan filed a habeas petition in federal district court, seeking relief on

various grounds. The district court denied Mullan’s petition and declined to issue

a certificate of appealability. Our court granted a certificate of appealability only

on the issue of whether the imposition of the 10-year gang enhancement on

Mullan’s rape conviction was supported by sufficient evidence.

      We review the district court’s denial of Mullan’s habeas petition de novo.

Chein v. Shumsky, 373 F.3d 978, 982 (9th Cir. 2004). The Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”) governs review of Mullan’s

petition. Id. at 983. In reviewing sufficiency of the evidence claims on habeas

review, “the relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 319 (1979). Jackson sufficiency of the evidence claims “face a high

bar in federal habeas proceedings” and a federal court may overturn the state court


                                           2                                    17-16052
decision only if it was “objectively unreasonable.” Coleman v. Johnson, 566 U.S.
650, 651 (2012).

      After an independent but deferential review of the record, we conclude there

was sufficient evidence for a rational juror to find all elements, beyond a

reasonable doubt, to support imposition of the California Penal Code

§ 186.22(b)(1) gang enhancement on Mullan’s rape conviction. “Because a

rational trier of fact could have been persuaded beyond a reasonable doubt that”

the requisite elements of California’s gang enhancement were met, “habeas relief

is unwarranted.” Bruce v. Terhune, 376 F.3d 950, 958 (9th Cir. 2004).

Accordingly, the California Court of Appeal’s decision cannot be characterized as

objectively unreasonable, and the district court properly denied relief on Mullan’s

sufficiency of the evidence claim.

      AFFIRMED.




                                          3                                   17-16052